Citation Nr: 1824519	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-38 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder, claimed as anxiety/severe depression. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from November 1984 to June 1985 and from February 2003 to June 2003, with additional significant Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

Specifically, the Board notes that the Veteran's record as it stands appears to be incomplete.  The Veteran's service-treatment records do not include entrance or separation examinations for his periods of active duty and there are no records for his second period of active duty from February 2003 to June 2003.  Furthermore, there is no indication that the RO attempted to obtain a complete copy of the Veteran's service personnel records, to include any periods of active duty for training (ACDUTRA) or inactive duty for training (INADCUTRA).  Accordingly, as the service treatment records and service personnel records may contain relevant supporting evidence, the AOJ should contact the National Personnel Records Center, or any other appropriate location, to request the Veteran's complete service treatment records and service personnel records for his periods of active service and Reserve service.

The Board further notes the RO lists post-service treatment records from the San Juan VA Medical Center and Ponce OPC from October 2009 to July 2014 as evidence considered in their rating decision.  However, these records have not been associated with the Veteran's claims file.  Accordingly, remand is necessary to obtain these records, and any additional records since July 2014, in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2017).

Additionally, to date, the Veteran has not been afforded a VA examination in connection with his claim.  According to the RO, the Veteran's post-service treatment records confirm that he has a current diagnosis of major depressive disorder and the Veteran stated that his symptoms began while he was in service, specifically during his tour of active duty in 2003.  See, September 2014 VA Form 9.  While the Veteran's service treatment records for his tour of active duty in 2003 are not currently of record, the Board finds that his statements are credible as reports of the onset of his symptomatology.  However, as it stands, the Board finds that the evidence of record does not contain sufficient medical evidence to decide the Veteran's claims and accordingly, an examination is warranted to determine the nature and etiology of the Veteran's major depressive disorder.  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  The AOJ should contact the NPRC and any other appropriate location to request the Veteran's complete service personnel and service treatment records for his periods active duty of service, to include records relating to ACDUTRA or INADCUTRA. 

If any of the requested records remain unavailable, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determine that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran, to include notice of alternative sources of evidence that may substitute for any missing service treatment records. 

3.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with the appropriate medical personnel to determine if the Veteran's current major depressive disorder is related to any period of active duty service, ACDUTRA, or INACDUTRA.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and following a review of the record, the examiner is asked to provide the following opinion: 

Whether it is at least as likely as not that the Veteran's current major depressive disorder is related to any period of active duty service, ACDUTRA, or INACDUTRA.

In providing this opinion, the examiner is instructed to consider the Veteran's report of the onset of his symptoms in 2003 as credible in light of the missing service treatment records. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


